MEMORANDUM OPINION
                                          No. 04-12-00267-CR

                                            Vicente REYES,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2006CR6988
                           The Honorable Sharon MacRae, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: July 5, 2012

DISMISSED FOR LACK OF JURISDICTION

           Appellant has filed a notice of appeal seeking to appeal the trial court’s order denying his

motion for a judgment nunc pro tunc. On June 12, 2012, we ordered appellant to show cause in

writing why this appeal should not be dismissed for want of jurisdiction. Our order noted that

the denial of a motion for a judgment nunc pro tunc is not an appealable order; instead, the

proper remedy to obtain review of the denial of a motion for judgment nunc pro tunc is by

petition for writ of mandamus. See Caceras v. State, No. 04-10-00132-CR, 2010 WL 726884, at
                                                                                   04-12-00267-CR


*1 (Tex. App.—San Antonio Mar. 3, 2010, no pet.) (not designated for publication); Castor v.

State, 205 S.W.3d 666, 667 (Tex. App.—Waco 2006, no pet.). Appellant did not respond to our

order. Because we do not have jurisdiction to consider an appeal of an order denying a motion

for a judgment nunc pro tunc, this appeal is dismissed for lack of jurisdiction.


                                                      PER CURIAM


DO NOT PUBLISH




                                                -2-